FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR LOPEZ-CHILEL,                              No. 11-72678

               Petitioner,                       Agency No. A088-883-136

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Respondent’s motion to lift the stay of proceedings is granted.

      Cesar Lopez-Chilel, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Lopez-Chilel does not challenge the agency’s determination that his asylum

claim was time barred, nor the agency’s denial of his CAT claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). Thus, we deny the

petition for review as to Lopez-Chilel’s asylum and CAT claims.

      With respect to withholding of removal, Lopez-Chilel does not claim past

persecution. Substantial evidence supports the BIA’s determination that Lopez-

Chilel failed to establish it is more likely than not that he will face future

persecution by gang members in Guatemala. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution too speculative). Thus,

Lopez-Chilel’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                            2                                    11-72678